Exhibit 10.18 Dynex Capital, Inc. Non-Employee Directors’ Annual Compensation Effective March 3, 2011 Annual Retainer Amount Service as a Director $ Service as Audit Committee Chair $ Service as Compensation, Nominating and Corporate Governance, and Investment Committee Chair $ Meeting Fees Board and Audit Committee meetings, per meeting $ Compensation, Nominating and Corporate Governance, and Investment Committee meetings, per meeting $ Equity Compensation Non-employee directors also receive an annual grant of 5,000 restricted shares of the Company’s common stock, which shares will vest at the end of one year.The shares are granted on the first Friday following each year’s annual meeting of shareholders.
